DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019, 12/24/2019, 7/23/2020 are considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first end plate, the first monopolar plate, the separator, the second monopolar plate, are provided in consecutive order” in combination with “further comprising one or more bipolar plates in between the first and second monoplate”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the first end plate, the first monopolar plate, the separator, the second monopolar plate, are provided in consecutive order, does not reasonably provide enablement for further comprising .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, the bipolar plate (600) comprises a graphene (610) and not a separator (50). Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 6 discloses that the “wherein the first end plate, the first monopolar plate, the separator, the second monopolar plate, are provided in consecutive order, “ however, claim 7 discloses “further comprising one or more bipolar plates in between the first and second monoplate,” thus the configuration in claim 6 is not consecutively order.  Appropriate corrections are required. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaishi et al. (JP 2017010809) in view of Hamada et al. (US Publication 7,510,626).
Regarding claims 1, the Nakaishi et al. reference discloses an electrode structure (100a) comprising a carbon block having pores and a flow frame (150) having the carbon block accommodated on one surface or both surfaces (101), wherein the carbon block has porosity of greater than or equal to 5% and less than or equal to 70% (Test sample 1). The Nakaishi et al. reference does disclose the carbon block requires a compression modulus but is silent in disclosing a compressive strength of 20 MPa or greater.  The Hamada et al. reference discloses carbon blocks to be calculated to comprise a compression strength (CMD) of greater than 20MPA in order to withstand compression while provide permeability and strength to the electrodes. Therefore, it would have been obvious before the effective filing date of the invention to provide a carbon block that provides strength, permeability and yet can be flexible as disclosed by 
Regarding claim 2, the Nakaishi et al. reference discloses the flow frame is provided with a carbon block accommodating groove (the edge of the flow frame of 150 is connected with the groove of the carbon block 101), and an average thickness of the carbon block (0.5mm) is larger than an average depth of the carbon block the average depth of the carbon block accommodating groove (Claims).  
Regarding claim 3, the Nakaishi reference discloses the comprising an interfacial resistance reducing layer (102) comprising any one selected from among carbon paper, carbon cloth and thin carbon felt provided on at least one surface of the carbon block.  
Regarding claim 4, the Nakashi reference discloses the flow frame is provided with a carbon block accommodating hole perforated in a thickness direction of the flow frame (150).  
Regarding claim 6, the Nakaishi reference discloses a redox flow battery comprising a first end plate 170, a first bipolar plate (10a), a separator (11),  a second bipolar plate (10c) andBIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CAM/kgsApplication No.: NEWDocket No.: 6403-0268PUSI Page 3 of 4 a second end plate (the other of 170), wherein the first end plate, the first bipolar plate, the separator, the second bipolar plate, are provided in consecutive order, wherein at least one of the first and the second bipolar plates is the electrode structure of claim 1. The Nakaishi reference is silent in disclosing that the second end plate is stacked consecutively next to the second bipolar plate, and that the bipolar plate is a monopolar plate, however, the Nakaishi reference does disclose that a single cell can be produced. Therefore, the Nakaishi reference discloses the described bipolar plate (10 and 15) can be monopolar plate and the end plates of 170 can be consecutive KSR v. Teleflex
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakaishi et al. (JP 2017010809) in view of Hamada et al. (US Publication 7,510,626) in further view of Shintani et al. (US Patent 8,999,599).
Regarding claim 5. The Nakaishi et al. reference in view of the Hamada reference discloses the claimed invention above and further incorporated herein. The Nakaishi et al. in view of the Hamada reference discloses the carbon block is inserted into the accommodating hole of the flow frame but is silent in disclosing the electrode structure further comprising a graphite plate provided on one surface of the carbon block, wherein the carbon block provided with the graphite plate on the one surface is inserted to the carbon block accommodating hole of the flow frame.  However, the Shintani et al. reference discloses a carbon block with a graphite plate (two diffusion layers) on the carbon block to provide an easier handling of electrode. Therefore, it would have been obvious before the effective filing date of the invention to provide a carbon block with a graphite plate as disclosed by the Shintani et al. reference for the KSR v. Teleflex

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725